COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-193-CV

JACK HAROLD ROBB, JR.                                              APPELLANT

                                           V.

ALICIA GWENDOLYN ROBB                                                APPELLEE

                                        ----------

           FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered “Appellant’s Motion For Voluntary Dismissal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: October 30, 2008




      1
          … See Tex. R. App. P. 47.4.